Exhibit 10.2
Final
GREEN TREE
SEVERANCE PLAN
FOR SENIOR EXECUTIVES

  1.   Purpose of the Plan. The purpose of the Plan is to provide severance
related benefits to selected eligible employees of the Company whose employment
relationship is involuntarily terminated under certain qualifying circumstances.
    2.   Definitions. The following terms used in the Plan shall have the
meanings set forth below:

          (a) “Accrued Obligations” shall mean (i) any unpaid portion of such
Participant’s annual base salary through the Termination Date; (ii) any annual
bonus declared but unpaid for the calendar year prior to the year of the
Termination Date; (iii) amounts vested and payable but unpaid to the Participant
pursuant to the terms of the Senior Management Compensation Plan, the Senior
Management Retention Program or other employee benefit plan (iv) any
reimbursement for out-of-pocket expenses incurred in connection with such
Participant’s employment with the Company (upon presentation of appropriate
vouchers or other satisfactory evidence thereof and otherwise in accordance with
Company policy); and (v) such Participant’s accrued but unused vacation, through
the Termination Date.
          (b) “Administrator” shall mean a committee of two or more individuals
appointed from time to time by the Board to administer the Plan; provided that,
for any period for which no such committee has been appointed, the term
“Administrator” shall refer to the Board.
          (c) “Beneficiary” shall mean a Participant’s beneficiaries upon the
death of such Participant as designated in writing and filed with the Company
prior to the death of the Participant or, in the absence of such written
designation, such Participant’s estate (by will, by the laws of descent and
distribution or otherwise).
          (d) “Board” shall mean the Board of Directors of the GTH LLC.
          (e) “Business” shall mean the business of, or related to, consumer
finance (including origination, servicing, asset acquisition, insurance and
deficiency collections).
          (f )“Cause” shall mean, when used in connection with the termination
of a Participant’s employment, unless otherwise defined in another written
agreement in effect at such time, the termination of the Participant’s
employment with the Company on account of (i) a Participant’s non-performance or
non-observance in any material respect of any requirement with respect to the
Participant’s employment (other than as a result of Disability or injury and not
including a failure to achieve any performance objectives); (ii) the
Participant’s gross negligence which is substantially injurious to the Company
or Centerbridge (whether financially, reputationally or otherwise); (iii) the
Participant’s willful misconduct which is substantially injurious to the Company
or Centerbridge (whether financially, reputationally or otherwise); (iv) the
Participant’s material breach of the Plan or any other agreement with the
Company; (v) the Participant’s material breach of written Company policies which
is substantially injurious to the

1



--------------------------------------------------------------------------------



 



Company or Centerbridge (whether financially or reputationally or otherwise);
(vi) a breach by a Participant of the Participant’s fiduciary duty or duty of
loyalty to the Company; (vii) the Participant’s disclosure of or unauthorized
removal from the premises of the Company of any document (in any medium or form)
containing material Confidential Information other than in connection with the
good faith performance of the Participant’s duties with respect to his or her
employment with the Company; (vii) a violation of any restrictive covenants or
confidentiality obligations to the Company; (ix) the commission by the
Participant of any felony or other serious crime involving moral turpitude; or
(x) a violation by the Participant of any applicable regulatory requirements
resulting in a license suspension or revocation or a material enforcement action
by any governmental body to which the Company is subject other than an
immaterial violation that does not significantly reflect on the Participant’s
character. Any rights the Company may have hereunder in respect of the events
giving rise to Cause shall be in addition to the rights the Company may have
under any other agreement with the Participant or at law or in equity.
          (g) “Centerbridge” shall mean Centerbridge Capital Partners L.P. and
affiliates.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any regulations thereunder.
          (i) “Company” shall mean GTH LLC, a Delaware limited liability
company, and any of its affiliates, subsidiaries or successors.
          (j) “Confidential Information” shall mean all information of the
Company, Centerbridge or customers of the Company (in whatever form) which is
not generally known to the public, including without limitation any inventions,
processes, methods of distribution, customer lists or trade secrets.
          (k) “Continued Health Coverage”shall mean a Participant’s COBRA
continuation coverage under the Company’s group health plan in excess of an
active employee’s cost for similar benefits.
          (l) “Disability” shall mean, unless otherwise defined in another
written agreement with the Company in effect at the time of determination, a
permanent disability as defined in the Company’s disability plans covering the
Participant.
          (m) “Effective Date” shall mean’ July 22, 2008.
          (n) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, together with applicable final regulations thereunder.
          (o) “Good Reason” shall mean, when used in connection with the
termination of a Participant’s employment, unless otherwise defined in another
written agreement with the Company in effect at such time, (i) a material
diminution in the Participant’s duties and responsibilities other than a change
in such Participant’s duties and responsibilities that results from becoming
part of a larger organization following an addition of business lines, a
material asset purchase or change in control, (ii) a diminution in the
Participant’s base salary, (iii) a failure by the Company to pay the Participant
his or her base salary in effect at that time within

2



--------------------------------------------------------------------------------



 



thirty (30) days of the date such payment was due or (iv) a relocation of the
Participant’s primary work location more than fifty (50) miles from the
Participant’s work location on the date hereof; provided that, within thirty
(30) days following the occurrence of any of the events set forth herein, the
Participant shall have delivered written notice to the Company of his or her
intention to terminate his or her employment for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to give rise to the
Participant’s right to terminate employment for Good Reason, and the Company
shall not have cured such circumstances within thirty (30) days following the
Company’s receipt of such notice.
          (p) “Outplacement Services” shall mean the Participant’s reasonable
use of an office, secretarial services, computer telephone, copier and facsimile
machine, provided by the Company, solely for the purpose of assisting such
Participant in a search for new employment.
          (q) “Participant” shall mean, as of any date, an employee of the
Company who is eligible to participate in the Plan pursuant to Section 4 hereto
and who has executed a Severance Plan Participation Agreement (substantially in
the form which is attached hereto as Schedule C).
          (r) “Plan” shall mean this Green Tree Severance Plan for Senior
Executives, as amended.
          (s) “Qualified Termination” shall mean, after the Effective Date, the
termination of a Participant’s employment and such Participant’s Separation from
Service with the Company (i) by the Company without Cause or (ii) by such
Participant for Good Reason; provided that, in the event of a sale of assets or
businesses of the Company, if such Participant is offered reasonably comparable
employment and compensation (excluding equity-based compensation) with any
successor to the Company, or the purchaser of the interest, assets or business
of the Company, the sale itself and the related transfer or termination of such
Participant’s employment with the Company shall not constitute a Qualified
Termination, Any such successor to the Company shall succeed to the rights and
obligations of the Company herein.
          (t) “Separation and General Release Agreement” shall mean a valid
general release and waiver (substantially in the form which is attached hereto
as Schedule B).
          (u) “Separation from Service” shall mean a “separation from service”
as such term is used in Section 409A of the Code and applicable regulations.
          (v) “Severance Payment” shall mean

  (i)   with respect to a Qualified Termination as a result of a termination of
the Participant’s employment by the Participant for Good Reason, an amount equal
to the sum of(x) such Participant’s annual base salary in effect on the
Termination Date and (y) such Participant’s annual bonus, excluding any payments
made pursuant to the Senior Management Compensation Plan (including amounts paid
as a result of a change in control or by length of service or otherwise), the
Senior Management Retention Program or Bonus

3



--------------------------------------------------------------------------------



 



      Plus Program (as such terms, plans or programs are defined in the
applicable agreements between the Company and the Participant), for the year
immediately preceding the year in which such Qualified Termination takes place;
or     (ii)   with respect to a Qualified Termination as a result of a
termination of the Participant’s employment by the Company without Cause, an
amount equal to the sum of (x) 50% of such Participant’s annual base salary in
effect on the Termination Date and (y) 50% of such Participant’s annual bonus,
excluding any payments made pursuant to the Senior Management Compensation Plan
(including amounts paid as a result of a change in control or by length of
service or otherwise), the Senior Management Retention Program or Bonus Plus
Program (as such terms, plans or programs are defined in the applicable
agreements between the Company and the Participant), for the year immediately
preceding the year in which such Qualified Termination takes place.

          (w) “Severance Period”shall mean, (i) with respect to a Qualified
Termination as a result of a termination of the Participant’s employment by the
Participant for Good Reason, one (1) year beginning on the Termination Date or
(ii) with respect to a Qualified Termination as a result of a termination of the
Participant’s employment by the Company without Cause, six (6) months beginning
on the Termination Date.
          (x) “Termination Date” shall mean, with respect to a Qualified
Termination, the date specified in a notice of termination, which date shall be
no earlier than sixty (60) days after the date such notice is given (or any
alternative time period agreed upon by the parties, after the giving of such
notice).
     3. Administration of the Plan.
          (a) The Plan shall be administered by the Administrator. The
Administrator shall from time to time designate the employees of the Company who
shall be eligible to participate in the Plan.
          (b) The Administrator shall have the sole, final and absolute right to
reconcile any inconsistency in the Plan, to interpret and construe the
provisions of the Plan in all particulars in such manner and to such extent as
it deems proper and to take all action and make all decisions and determinations
necessary under the Plan or in connection with its administration,
interpretation and application. Any interpretation or construction placed upon
any term or provision of the Plan or in connection with its administration,
interpretation and application by the Administrator, any decision of the
Administrator with regard to the eligibility of any person to become a
Participant, the rights of a Participant, former Participant or Beneficiary or
any other person, any reconciliation of an inconsistency in the Plan made by the
Administrator and any other action, determination or decision whatsoever taken
by the Administrator, shall be final, conclusive and binding upon all persons or
parties interested or concerned in the Plan. Such decisions, determinations,
selections and other actions of the

4



--------------------------------------------------------------------------------



 



Administrator and all decisions, determinations, selections and other actions
permitted or required to be taken or made by the Administrator with respect to
the Plan shall be subject to the absolute discretion of the Administrator.
          (c) The Administrator shall be entitled to rely upon any report or
other information furnished to it by any officer or other employee of the
Company or by any independent certified public accountant, compensation
consultant, legal counsel or other professional retained by the Company to
assist in the administration of the Plan. The Administrator shall not be liable
to any Participant or any other person for any action, omission or determination
relating to the Plan. To the full extent permitted by law, the Company shall
indemnify and hold harmless each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that such
person, or such person’s testator or intestate, is or was the Administrator.
     4. Participation in the Plan.
          The initial Participants in the Plan shall be those persons whose
names are set forth on Schedule A attached hereto. The Administrator shall cause
to be added to Schedule A the names of those additional persons whom the
Administrator selects for participation in the Plan from time to time.
     5. Rights and Obligations Upon a Qualified Termination.
          (a) Subject to Sections 5(b) and 5(c) below, in the event of a
Qualified Termination, the Company shall

  (i)   pay the Participant the Accrued Obligations on the Termination Date (or
such later date mandated by the applicable plan under which such payment is
payable);     (ii)   pay the Participant the Severance Payment in equal amounts
over the Severance Period in accordance with the Company’s normal and customary
payroll practices;     (iii)   provide the Participant with Outplacement
Services until the earlier of (A) the end of the Severance Period or (B) the
date on which such Participant obtains alternative employment; and     (iv)  
during the Severance Period, reimburse the Participant for the cost of such
Participant’s Continued Health Coverage; provided, however, that if such
Participant becomes re-employed with another employer and is eligible to receive
health insurance benefits under another employer provided plan, the Company
reimbursements described herein shall terminate. In such event, such Participant
is obligated to promptly notify the Company of any changes in his or her
benefits coverage.

5



--------------------------------------------------------------------------------



 



          (b) The Severance Payment, Outplacement Services and Continued Health
Coverage are subject to and conditioned upon the Participant (i) executing the
Separation and General Release Agreement and such agreement becoming effective
and (ii) complying with all of the restrictive covenants set forth in Section 6
hereto. Except as provided in this Section 5 and except for any vested benefits
under any tax qualified retirement plans of the Company, and continuation of
health insurance benefits on the terms and to the extent required by
Section 4980B of the Code and Section 601 of ERISA (which provisions are
commonly known as “COBRA”), the Company shall have no additional obligations
under the Plan.
          (c) In the event (i) the Participant violates any or all of the
restrictive covenants set forth in Section 6 hereto or (ii) the Participant
revokes any or all of the terms of the Separation and General Release Agreement
before such terms become effective, then such Participant shall be required to
repay any amounts previously paid to such Participant pursuant to the Plan and
neither such Participant nor his or her Beneficiary, as applicable, shall be
entitled to any payment or other consideration with respect thereto
          (d) At the end of the Severance Period pursuant to a Qualified
Termination as a result of termination of a Participant’s employment by the
Company without Cause, such Participant may elect for an additional Severance
Payment of an amount equal to the sum of(x) 50% of such Participant’s annual
base salary in effect on the Termination Date and (y) 50% of such Participant’s
annual bonus, excluding any payments made pursuant to the Senior Management
Compensation Plan (including amounts paid as a result of a change in control or
by length of service or otherwise), the Senior Management Retention Program or
Bonus Plus Program (as such terms, plans or programs are defined in the
applicable agreements between the Company and the Participant), for the year
immediately preceding the year in which such Qualified Termination takes place;
provided that the Non-Compete Period with respect to the covenant in Section
6(c) shall be one (1) year beginning on the date of the Participant’s
termination of employment. Such additional Severance Payment shall be paid out
in equal amounts over a six-month period beginning at the end of the Severance
Period in accordance with the Company’s normal and customary payroll practices.
The Company shall continue to provide the benefits in Section 5(a)(iii) and
5(a)(iv) for six months or, if earlier, until the Participant obtains
alternative employment.
          (e) Notwithstanding the foregoing, if the Participant gives written
notice to the Board of his or her intention to terminate employment with the
Company for Good Reason at least six (6) months prior to the intended date of
Separation from Service and the Participant continues to provide, in good faith,
services for and is employed by the Company during such six (6) month period
(the “Good Reason/Good Transition Period”), such Separation from Service shall
not be deemed a Qualified Termination and the Non-Compete Period (as defined in
Section 6(c)) shall end six (6) months after such written notice is received.
          During such Good Reason/Good Transition Period, the Participant shall
be compensated under the same terms as what was in effect prior the beginning of
the Good Reason/Good Transition Period. At its sole discretion, the Company may
elect to relieve the Participant of his or her duties during the Good
Reason/Good Transition Period in which case the Company shall continue to
compensate the Participant through the end of the Good Reason/Good Transition
Period under the same terms as what was in effect prior to such election

6



--------------------------------------------------------------------------------



 



subject to the Six-Month Delay set forth in Section 5(1). The date from which
such election shall be effective shall be deemed the date of Separation from
Service.
          Upon termination of the Participant’s employment and Separation of
Service, whether during or at the expiration of the Good Reason/Good Transition
Period, the Participant shall also be entitled to:

  (i)   Payment of the Accrued Obligations on the date of the Separation of
Service (or such later date mandated by the applicable plan under which such
payment is payable); and     (ii)   The product of  (a) 50% of the annual bonus
paid to the Participant for the prior fiscal year, excluding any payments made
pursuant to the Senior Management Compensation Plan (including amounts paid as a
result of a change in control or by length of service or otherwise), the Senior
Management Retention Program or Bonus Plus Program (as such terms, plans or
programs are defined in the applicable agreements between the Company and the
Participant) and (b) a fraction, the numerator of which is the number of months
in the fiscal year in which the Separation of Service occurs and for which a
bonus in respect of has not been paid; provided that such numerator shall not be
greater than six (6) and the denominator of which is six (6). Such amount shall
be paid over six (6) months in accordance with the Company’s normal and
customary payroll practices.

          For the avoidance of doubt, a termination of the Participant’s
employment by the Company without Cause during the Good Reason/Good Transition
Period, shall be deemed the equivalent of the Company’s use of its discretion to
elect to relieve the Participant of duties in accordance with this Section 5(e)
and shall not be a Qualified Termination.
          (f) In the event the Participant is a “specified employee” (as such
term is defined by Section 409A of the Code and applicable regulations) with
respect to the date of such Participant’s Separation from Service, any payments
due to the Participant under Section 5(a)(ii), Section 5(e)(ii),
Section 6(c)(ii), payments specified subject to this Section 5(1) herein or
otherwise subject to Section 409A of the Code, shall not be made before the date
that is six months after date of date of Separation from Service (or, if earlier
than the end of the six-month period, the date of death of the Participant)
(“Six-Month Delay”). Payments to which the Participant would otherwise be
entitled during the first six months following the date of Separation from
Service, but for the Six-Month Delay, shall be accumulated and paid, without
interest, on the first day of the seventh month following the date of Separation
from Service.
     6. Restrictive Covenants.
          (a) During the Participant’s employment with the Company and for a
period of two (2) years following the termination of the Participant’s
employment for any reason, the Participant hereby agrees not to, directly or
indirectly, (i) solicit or assist any other person or

7



--------------------------------------------------------------------------------



 



entity in soliciting any employee of the Company to perform services for any
entity (other than the Company), (ii) attempt to induce any such employee to
leave the employ of the Company, (iii) hire or assist any other person or entity
in hiring to perform services any employee of the Company or anyone who was
employed by the Company during the six-month period preceding such Participant’s
date of termination or (iv) solicit or otherwise attempt to establish any
business relationship of a nature that is competitive with the business or
relationship of the Company with any person or entity which is or was (at any
time within the twelve-month period immediately preceding such Participant’s
date of termination) a customer, client or distributor of the Company. An
individual’s response to a broad and general advertisement or solicitation not
specifically targeting or intending to target employees of the Company shall not
be deemed a violation of this Section 6.
          (b) The Participant hereby agrees that, during his or her employment
with the Company and thereafter, such Participant will hold in strict confidence
any proprietary or Confidential Information related to the Company.
          (c) The Participant and the Company hereby agree that the Company
would likely suffer significant harm from the Participant’s competing with the
Company during his or her employment with the Company and for some period of
time thereafter. Accordingly, the Participant agrees that he or she will not,
during his or her employment with the Company and for a period of one (1) year
following the termination of such employment for any reason (the “Non-Compete
Period”), directly or indirectly, become employed by, engage in business with,
serve as an agent or consultant to, become a partner, member, principal,
equityholder or other owner (other than a holder of less than one percent (1%)
of the outstanding voting shares of any publicly held company) of, or otherwise
perform services (whether or not for compensation) relating to, the Business (as
conducted by the Company during such Participant’s employment or as of the date
such Participant’s employment is terminated) for any individual, partnership,
corporation, limited liability company, unincorporated organization, trust or
joint venture, or a governmental agency or political subdivision thereof that is
engaged in, or otherwise competes with the Business (as conducted by the Company
during such Participant’s employment or as of the date such Participant’s
employment is terminated), anywhere in which the Company engages in the Business
(as conducted by the Company during such Participant’s employment or as of the
date such Participant’s employment is terminated) or where the Company’s
customers are located; provided that:

  (i)   If the Participant gives written notice to the Board of his or her
intention to terminate employment with the Company without Good Reason at least
six (6) months prior to the intended termination date and the Participant
continues to provide services for and is employed by the Company in good faith
during such six (6) month period (the “Good Transition Period”), the Non-
Compete Period shall end six months after such written notice is received. At
its sole discretion, the Company may elect to relieve the Participant of his or
her duties during the Good Transition Period in which case the Company shall
continue to compensate the Participant through the end of the Good Transition
Period under the same terms as what was in effect prior to such election

8



--------------------------------------------------------------------------------



 



      through the end of the Good Transition Period subject to the Six-Month
Delay set forth in Section 5(1). The date at which such election is effected
shall be deemed a Separation from Service. For the avoidance of doubt, a
termination by the Company without Cause during a Good Transition Period shall
be deemed the equivalent of the Company’s use of its discretion to relieve the
Participant of his or her duties during the Good Transition Period in accordance
with this Section 6(c)(i) and shall not be a Qualified Termination.     (ii)  
Upon a termination of the Participant’s employment by the Company without Cause
such Non-Compete Period shall be six (6) months unless the Participant makes an
election for an additional Severance Payment pursuant to Section 5(d) in which
case such Non-Compete Period shall be one (1) year beginning on the date of the
Participant’s termination of employment.

          (d) The Participant hereby agrees that upon the termination of such
Participant’s employment with the Company, he or she shall not take, without the
prior written consent of the Company, any business plans, contact lists,
strategic plans or reports or other document (in whatever form) of the Company,
which contains Confidential Information, and will return any such information
(in whatever form) then in his/her possession.
          (e) Prior to the date of termination of the Participant’s employment
for any reason, such Participant must turn over to the Company all documents,
records and property including but not limited to computers, computer equipment,
credit cards, keys, manuals, notebooks and all other data relating to the
Company in his or her possession or custody or under his or her control
belonging to or in any way relating to the business of the Company or any of its
customers.
          (f) The Participant hereby agrees not to defame or disparage the
Company, its officers, directors, members or executives. The Participant hereby
agrees to cooperate with the Company in refuting any defamatory or disparaging
remarks by any third party made in respect of the Company or its directors,
members, officers or executives. Notwithstanding the foregoing, nothing herein
shall prohibit the Participant from making truthful statements when required by
order of a court or other body having jurisdiction or as otherwise required by
law.
          (g) The Participant hereby agrees to fully cooperate with the Company
and its attorneys in connection with the defense of any charge, investigation or
litigation in which such Participant has relevant facts or potentially relevant
testimony. If the Company should make such a request, the Participant will not
be entitled to any compensation for his or her time in connection with such
cooperation if such time is within the twenty-four (24) months period
immediately following the date of termination of such Participant’s employment
with the Company. If such a request is made by the Company after such
twenty-four (24) month period, the Participant will be paid a reasonable rate,
consistent with any statutes, rules, regulations or case law for any time he or
she spends in such endeavor.

9



--------------------------------------------------------------------------------



 



     7. Injunctive Relief.
          It is impossible to measure in money the damages that will accrue to
the Company, its officers, directors, members or executives in the event that
the Participant breaches any of the restrictive covenants set forth in Section 6
above. In the event that such Participant breaches any of such restrictive
covenants, the Company, its officers, directors, members or executives shall be
entitled to an injunction restraining the Participant from violating such
restrictive covenant. If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, such Participant hereby waives the claim
or defense that the Company, its officers, directors, members or executives have
an adequate remedy at law and agrees not to assert such a claim or defense in
any such action or proceeding. The foregoing shall not prejudice the Company,
its officers, directors, members or executives’ right to require such
Participant to account for and pay over to the Company, its officers, directors,
members or executives, and such Participant hereby agrees to account for and pay
over, the compensation, profits, monies, accruals or other benefits derived or
received by the Participant as a result of any transaction constituting a breach
of any of the restrictive covenants set forth in Section 6.
     8. Top Hat Plan.
          The Plan is unfunded and maintained for a select group of management
or highly compensated employees within the meaning of Section 201, 301 and 401
of ERISA.
     9. Amendment and Termination.
          The Administrator shall have full power and authority to amend,
modify, alter, suspend or terminate the Plan, including Schedule A and
Schedule B attached hereto, in whole or in part at any time and from time to
time; provided, however,that the Company may not suspend, discontinue or
terminate the Plan without providing twenty-four (24) months prior notice to the
Participants.
     10. General Provisions.
          (a) Each notice and other communication hereunder shall be in writing
and shall be given and shall be deemed to have been duly given on the date it is
delivered in person, on the next business day if delivered by overnight mail or
other reputable overnight courier, or the third business day if sent by
registered mail, return receipt requested, to the parties as follows:
          If to the Participant:
          To the most recent address shown on records of the Company.
          If to the Company:

10



--------------------------------------------------------------------------------



 



GTH LLC
345 St. Peter St. Suite 1100
St. Paul, MN 55102

Attention: General Counsel
With a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: A. Richard Susko
or to such other address as any party may have furnished to the other in writing
in accordance herewith.
          (b) Nothing contained in the Plan shall confer upon any Participant
any right with respect to the continuation of such Participant’s employment by
the Company or interfere in any way with the right of the Company at any time to
terminate such employment or to change the annual base salary, hourly wage rate
or other compensation or benefits of such Participant or otherwise modify the
terms or conditions of such Participant’s employment.
          (c) Each Participant’s rights hereunder are personal and no
Participant may assign or transfer any part of his or her rights or duties
hereunder, or any benefits due to him or her, to any other person, except that,
in the event of the Participant’s death, any benefits payable to such
Participant shall be paid instead to his or her Beneficiary.
          (d) All payments required to be paid hereunder shall be subject to any
required Federal, state, local and other applicable withholdings or deductions.
          (e) The Plan shall be governed by, and it shall be construed and
administered according to, the laws of the State of New York, without reference
to principles of conflicts of law.
          (f) The Plan in intended to be an unfunded and unsecured obligation of
GTH LLC. All payments under the Plan shall be made from the general assets of
the Company and to the extent that any person acquires the right to receive
payment from the Company under the Plan, such right, except to the extent
required by law, shall be no greater than the rights of any unsecured general
creditor of the Company.
          (g) The invalidity or unenforceability of any provisions of the Plan
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of the Plan in such jurisdiction or the validity, legality or
enforceability of any provision of the Plan in any other jurisdiction, it being
intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

11



--------------------------------------------------------------------------------



 



          (h) Section headings included herein are for ease of reference only
and shall not affect the interpretation of the Plan.

12



--------------------------------------------------------------------------------



 



Schedule B
FORM OF
SEPARATION AND GENERAL RELEASE AGREEMENT
     THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is made as
of this ____ day of______________, _______, by and between [Insert Executive’s
name], (the “Executive”) and the Company. All terms, conditions and restrictions
of the Plan are incorporated herein and made part hereof as if stated herein. If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Administrator, shall govern. All capitalized terms used and not defined herein
shall have the meaning given to such terms in the Plan. The Executive hereby
acknowledges receipt of a true copy of the Plan and that the Executive has read
the Plan carefully and fully understands its content. The Executive hereby
acknowledges that all decisions, determinations and interpretations of the
Administrator in respct of the Plan and this Agreement shall be final and
conclusive. In consideration of the mutual agreements set forth below, the
Executive and the Company hereby agree as follows:
     1. SEPARATION AS AN EMPLOYEE: The Executive hereby acknowledges and agrees
that, effective as of the close of business on ________________, his/her
employment as [Insert Position] of the Company is hereby terminated and he/she
hereby resigns from such position or positions and all other titles, positions,
board memberships or other roles as an employee, officer, director, partner,
member or representative of the Company. The Executive hereby further
acknowledges and agrees that his/her entitlement to any of the payments and
benefits described in the Plan is subject to such Executive’s execution and
delivery of this Agreement, compliance with the terms of this Agreement and
his/her refraining from revoking this Agreement.
     2. RELEASE OF CLAIMS AGAINST COMPANY: For good and valuable consideration,
including the payments and benefits set forth in the Plan (as applicable), the
Executive, on his/her own behalf and on behalf of any and all of his/her heirs,
executors, administrators, successors, assigns, dependents, descendants and
attorneys (collectively, the “Releasors”), hereby knowingly, voluntarily,
unconditionally and willingly releases, remits, acquits, discharges and
covenants not to sue the Company, directors, officers, employees, members,
partners, agents, representatives, attorneys, trustees, insurers, assigns and
successors, past and present (collectively hereinafter referred to as the
“Releasees”), jointly and severally from and with respect to any and all
actions, charges, complaints, demands, costs, rights, losses, claims, lawsuits
and other liabilities (collectively, the “Claims”), whether known or unknown,
suspected or unsuspected, in law or in equity, which the Executive or any
Releasor has or may have against any Releasee arising out of or in any way
relating to the Executive’s employment by the Company or his/her separation from
that employment, including without limitation the following:
          (a) any and all Claims arising out of or in any way relating to any
oral or written employment contracts or offer letters (whether such contracts or
offers were express or implied) or any and all tort claims;

14



--------------------------------------------------------------------------------



 



          (b) any and all Claims arising out of or in any way relating to age,
race, sex, religion, national origin, disability or other form of employment
discrimination, including without limitation any claims under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967 (“ADEA”), as amended, the Americans with Disabilities Act of 1990, as
amended, ERISA, the Minnesota Human Rights Act or any other federal, state or
local law, ordinance, or administrative regulation; or
          (c) any and all Claims for compensation of any kind including
compensation and damages in connection with termination of the Executive’s
employment, other than: (i) the payments and benefits provided for in or in
accordance with the Plan; (ii) any amount due and payable to the Executive by
the Company on such Executive’s date of termination of employment pursuant to
the terms and conditions of any health or medical insurance plan in which such
Executive participates, and (iii) any rights to vested benefits under any
compensation or benefit plan, program or other arrangement; provided that, such
release shall not affect the Executive’s rights (x) under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or (y) any conversion rights under any
applicable life insurance policies. The Executive acknowledges that he/she may
hereafter discover claims or facts in addition to or different from those which
he/she now knows or believes to exist with respect to the subject matter of this
Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this Agreement or his/her decision to
enter into this Agreement. Nevertheless, the Executive hereby waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts. Notwithstanding any provision of this Agreement to
the contrary, this release is not intended to interfere with the Executive’s
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim he believes the Executive may have against
the Company. However, by executing this Agreement, the Executive hereby waives
the right to recover personally in any proceeding he/she may bring before the
EEOC or any state human rights commission or in any proceeding brought by the
EEOC or any state human rights commission on the Executive’s behalf. This
release is for any relief, no matter how denominated, including, but not limited
to, injunctive relief, wages, back pay, front pay, compensatory damages, or
punitive damages. In addition, this release is not intended to interfere with
the Executive’s right to challenge that his/her waiver of any and all potential
ADEA claims pursuant to this Agreement is a knowing and voluntary waiver,
notwithstanding his/her specific representation that he/she has entered into
this Agreement knowingly and voluntarily.
          (d) Notwithstanding anything herein to the contrary, Releasors do not
release or waive rights or claims with respect to any indemnification or D&O
insurance for which Executive was or is entitled by reason of acts or omissions
as an officer, director or employee of the Company.
     3. ADEA WAIVER OF CLAIMS: The Executive expressly acknowledges and agrees
that his/her release and waiver of rights and claims pursuant hereto is knowing
and voluntary, that by his/her entering into this Agreement he/she will receive
compensation beyond that which the Executive was already entitled to receive
before entering into this Agreement, that has been given a period of twenty-one
(21) days within which to consider this Agreement, and that he/she elects to
execute this Agreement on this date. The Executive shall have seven (7) days
following the execution of this Agreement within which he/she may revoke this
Agreement,

15



--------------------------------------------------------------------------------



 



and this Agreement shall not become effective or enforceable until such
seven-day period to revoke has expired. To be effective, such revocation must be
in writing and delivered to the Company on or before the last day of such
seven-day period. The Executive certifies that he/she understands and agrees to
all of the terms of this Agreement, and has had an opportunity to discuss these
terms with an attorney of his/her own choosing. The Executive further
acknowledges that he/she has been advised previously by the Company, and by this
writing is again advised by the Company, to consult with an attorney prior to
executing this Agreement and regarding his/her release of claims herein,
including without limitation the release of claims under the Age Discrimination
in Employment Act of 1967, as amended. Notwithstanding anything herein to the
contrary, if the Executive exercises his/her right to revoke hereunder, he/she
shall forfeit his/her right to receive any of the payments and benefits to be
provided to him/her pursuant to the Plan.
     4. RESCISSION PERIOD: THIS PARAGRAPH APPLIES TO MINNESOTA RESIDENTS ONLY.
If the Executive resides in Minnesota, the Executive acknowledges and agrees
that he or she may rescind this Separation and General Release Agreement by
written notice to the Company delivered to the Company at 1100 Landmark Towers,
345 St. Peter Street, Saint Paul, Minnesota 55102 (Attention: General Counsel)
NOT LATER THAN FIFTEEN DAYS from the date of the Executive’s execution of this
Separation and General Release Agreement. If delivered by mail, the written
notice must be sent by certified mail and must be postmarked within the
FIFTEEN-DAY period.
     5. MISCELLANEOUS:
          (a) Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.
          (b) This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter, except to the extent of any
conflict between the provisions hereof and an employment agreement effective on
the date hereof. Except as may be specifically provided for herein, this
Agreement may not be amended in any respect except by a writing signed by both
parties hereto.

16



--------------------------------------------------------------------------------



 



          (c) This Agreement shall not supersede any continuing obligations the
Executive has under the terms of the Plan, or any other agreement between the
Executive and the Company.
          (d) This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.
          (e) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to its principles of
conflicts of law.
[Remainder of page intentionally left blank]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive, intending to be legally
bound, have executed this Agreement on the day and year first above written.

            GTH LLC
      By:                   EXECUTIVE
                  [Insert name]           

18